Citation Nr: 1203085	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  09-36 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	AnnMarie D. Mulcahey Leikauf, Attorney


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1956 to April 1958.  The Veteran has indicated that he had service in the Army Reserves from 1958-1961.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction of this case belongs to the RO in Newark, New Jersey.  This case was previously before the Board in August 2010.

In January 2010 the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The August 2010 Board decision denied the issues on appeal.  The Veteran thereafter appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  An August 2011 Joint Motion For Remand requested that the Court vacate the Board's August 2010 decision.  On August 5, 2011 the Court promulgated an Order that granted the Joint Motion.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.

REMAND

In November 2008 the Veteran underwent a VA audiological examination and a VA otology examination.  The August 2011 Joint Motion observed (page 3), in pertinent part, as follows:

"the parties agree that the [November 2008 VA] examiners did not offer sufficient "supporting data," or, "reasoned medical explanations" for the conclusions reached["].

In particular, the Joint Motion essentially observed (page 3) that the November 2008 VA audiological examiner did not sufficiently discuss and explain a finding concerning the Veteran's lack of a history of occupational or recreational noise exposure.  The Joint Motion also observed (pages 3-4) that the opinion from the November 2008 VA otology examiner was "too conclusory" to satisfy the requirements of Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Based on the foregoing, the Board finds that the Veteran should be scheduled for a VA audiological and VA otology examination that addresses the medical matters presented by this appeal.

In Board hearing testimony (January 2010 Board hearing transcript, pages 12-13), and in a statement received in February 2008, the Veteran indicated that he had served in the Army Reserves, apparently from 1958 to 1962.  The Joint Motion has also essentially noted (page 4) that an attempt to obtain the Veteran's Army Reserves records should be made.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should contact the Veteran in an effort to obtain more specific information concerning the time, place, and unit of the Veteran's Army Reserves Service.  The RO should then attempt to obtain any available medical and personnel records covering his service in the Reserves and associate them with the claims file.

2.  The Veteran should be scheduled for a VA audiological examination and a VA otology examination.  The examiners should be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiners should provide an opinion as to whether it is at least as likely as not that the Veteran has bilateral hearing loss, tinnitus, or vertigo that are related to his military service.

The examiners are requested to specifically discuss the significance, if any, of the Veteran's post-military noise exposure.  Each examiner should provide a full explanation for each opinion expressed.  Each examiner should clearly set forth each conclusion made with supporting data and with a reasoned medical explanation connecting each conclusion with the supporting data.

3.  The RO should then readjudicate the issues on appeal.  If any of the benefits sought are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and the representative should be afforded the appropriate period to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



